DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/07/2020 has been entered.
                                              Status of claims
Claims 22-29, 31, 33-38, and 41 as amended on 7/07/2020 are pending and under examination.
Response to Arguments
Applicant’s arguments filed on 7/707/2020 with respect to the presently pending claims have been fully considered and are found persuasive.
Claim rejected under 35 U.S.C. 102 (a) (1) as being anticipated by KR 1522415 (Han et al) has been withdrawn because the cited reference teaches making extract from fruit body of Ceriporia lacerata but it is silent about polysaccharide extracted from mycelium or mycelial culture of Ceriporia lacerate as required by the claimed method,  because extracts made from fungal fruit bodies and fungal mycelia are different from  by Cohen (exhibit A) and because the cited reference does not teach or recognize wrinkle improvement effect.
Claim rejection under 35 U.S.C. 102 (a) (1) as being anticipated by US 2014/0193454 (KIM) has been withdrawn because the cited reference teaches the use of Ceriporia lacerata extract for treatment of diabetes and it does not teach or recognize wrinkle improvement effect. 
Claim rejection under 35 U.S.C. 103 as being unpatentable over US 2014/0193454 (KIM), KR 1522415 (Han et al) and Spravchikov et al (Diabetes, July 2001, Vol. 50, pages 1627-1629) has been withdrawn because the combination of cited reference does not teach or suggest the use of polysaccharide from Ceriporia lacerata mycelium or mycelial culture wrinkle improvement effects including inhibiting collagenase activity and increasing collagen synthesis.

	Claims 22-29, 31, 33-38, and 41 are free from prior art and allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Vera Afremova
December 30, 2020
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653